COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

 Cause Number:              01-21-00558-CR
 Trial Court Cause
 Number:                    20-06-17345
 Style:                     Jonte Larue Grant
                            v. The State of Texas
 Date motion filed*:        February 15, 2022
 Type of motion:            Motion for Extension of Time
 Party filing motion:       State
 Document to be filed:      State’s Brief

Is appeal accelerated?      Yes       No

 If motion to extend time:
          Original due date:                             January 21, 2022
          Number of previous extensions granted:         0
          Date Requested:                                60 days

Ordered that motion is:

             Granted
                   If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
           Because this Court has issued an opinion dismissing this appeal for lack of appellate jurisdiction, this
           motion is dismissed as moot.


Judge's signature: /s/ April L. Farris
                          Acting individually           Acting for the Court

Panel consists of Justices Goodman, Rivas-Molloy, and Farris

Date: February 17, 2022